Name: Commission Regulation (EEC) No 3610/81 of 15 December 1981 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 12. 81 Official Journal of the European Communities No L 362/ 11 COMMISSION REGULATION (EEC) No 3610/81 of 15 December 1981 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question . HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 18 December 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 No L 362/ 12 Official Journal of the European Communities 17. 12. 81 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-13 1 07.01-15 f 07.01 All New potatoes 774 148-39 46-26 115-99 12-99 24 439 51-17 11-26 1.2 07.01-31 1 07.01-33 i 07.01 DI Cabbage lettuce 3 422 647-70 198-74 505-83 56-08 106 353 218-29 47-00 1.3 07.01-451 07.01-47 f 07.01 F II Beans of the species Phaseolus 3 406 644-74 197-84 503-52 55-82 105 867 217-29 46-78 1.4 ex 07.01-54 ex 07.01 G II Carrots 678 130-04 40-52 106-65 11-39 21 419 44-85 9-86 1.5 ex 07.01-59 ex 07.01 G IV Radishes 4 041 764-84 234-69 597-31 66-22 125 588 257-76 55-50 1.6 07.01-63 ex 07.01 H Onions (other than sets) 473 89-57 27-48 69-95 7-75 14 707 30-18 6-49 1.7 07.01-67 ex 07.01 H Garlic 9 971 1 887-02 579-03 1 473-69 163-39 309 851 635-96 136-93 1.8 07.01-71 07.01 K Asparagus 11 831 2 257-99 702-19 1 768-59 197-77 375 765 767-83 161-85 1.9 07.01-73 07.01 L Artichokes 1 459 276-21 84-75 215-71 23-91 45 354 93-08 20-04 1.10 07.01-75 I 07.01-77 I 07.01 M Tomatoes 1 789 338-74 103-94 264-54 29-33 55 622 114-16 24-58 1.11 07.01-81 I 07.01-82 f 07.01 P I Cucumbers 2 157 408-32 125-29 318-88 35-35 67 047 137-61 29-63 1.12 07.01-93 07.01 S Sweet peppers 2 297 434-74 133-40 339-52 37-64 71 385 146-51 31-54 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 2 821 533-96 163-84 417-00 46-23 87 677 179-95 38-74 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) 1 490 282-01 86-53 220-24 24-41 46 306 9504 20-46 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 726 137-43 42-17 107-32 11-89 22 566 46-31 9-97 2.1 08.01-31 ex 08.01 B Bananas , fresh 1 539 291-29 89-38 227-48 25-22 47 830 98-17 21-13 2.2 ex 08.01-50 ex 08.01 C Pineapples , fresh 494 94-65 29-49 73-99 8-29 15 590 32-64 7-18 2.3 ex 08.01-60 ex 08.01 D Avocados , fresh 5 702 1 079-19 331-15 842-80 93-44 177 204 363-71 78-31 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 9 713 1 838-34 564-10 1 435-68 159-17 301 858 619-56 133-40 2.5 08.02 A I Sweet oranges , fresh : 2.5.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 1 970 377-48 117-63 295-08 33-06 62 172 130-19 28-64 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels , Navelines, Navelates, Salustianas, Vernas , Valencia lates, Maltese , Shamoutis , Ovalis , Trovita and Hamlins 1 241 235-03 72-11 183-55 20-35 38 592 79-21 17-05 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1 571 297-48 91-28 232-32 25-75 48 847 100-26 21-58 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines , wilkings and other similar citrus hybrids , fresh : 2.6.1 08.02-29  Monreales and Satsumas 1 699 321-59 98-68 251-15 27-84 52 805 108-38 23-33 2.6.2 08.02-31  Mandarins and Wilkings 1 236 236-80 73-79 185-10 20-74 39 001 81-67 17-96 2.6.3 08.02-32  Clementines 2 179 412-42 126-55 322-09 35-71 67 721 138-99 29-92 2.6.4 08.02-34 I 08.02-37 I  Tangerines and others 852 163-42 50-70 127-74 14-32 27 064 55-47 12-03 17 . 12. 81 Official Journal of the European Communities No L 362/ 13 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 1 581 299-32 91-84 233-76 25-91 49 149 100-87 21-72 2.8 2.8.1 2.8.2 ex 08.02-70 ex 08.02-70 ex 08.02 D Grapefruit, fresh :  white  pink 1 324 2 047 250-71 387-55 76-93 1 18-92 195-80 302-66 21-70 33-55 41 168 63 637 84-49 130-61 1819 28-12 2.9 08.04-11 08.04-19 08.04-23 08.04 A 1 Table grapes 3 053 577-91 177-33 451-32 50-04 94 894 194-76 41-93 2.10 08.06-13 08.06-15 08.06-17 08.06 A II Apples 1 505 285-00 87-45 222-58 24-67 46 798 96-05 20-68 2.11 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 1 100 208-21 63-89 162-60 18-02 34 188 70-17 15-10 2.12 08.07-10 08.07 A Apricots 1 794 343-72 107-11 268-69 30-10 56 612 118-55 26-08 2.13 ex 08.07-32 ex 08.07 B Peaches 8 101 1 533-18 470-46 1 197-36 132-75 251 750 516-71 111-25 2.14 ex 08.07-32 ex 08.07 B Nectarines 5 060 970-78 301-97 757-90 85-16 160 403 332-46 72-53 2.15 08.07-51 08.07-55 08.07 C Cherries 3 482 666-92 207-83 521-33 58-41 109 842 23001 50-60 2.16 08.07-71 08.07-75 08.07 D Plums 5 352 1 012-98 310-83 791-10 87-71 166 334 341-39 73-51 2.17 08.08-11 08.08-15 08.08 A Strawberries 18 960 3 618-47 1 125-27 2 834-20 316-93 602 169 1 230-46 259-38 2.18 08.09-11 ex 08.09 Water melons 304 58-38 18-16 45-57 5-12 9 646 19-99 4-36 2.19 08.09-19 ex 08.09 Melons (other than water melons) 2 560 484-62 148-70 378-47 41-96 79 576 163-32 35-16 2.20 ex 08.09-90 ex 08.09 Kiwis 10 529 1 992-66 611-45 1 556-20 172-54 327 199 671-57 144-60